In an action by an assignee for the benefit of creditors, inter alia, to set aside a transfer of property, (1) the plaintiff appeals from so much pf an order of the Supreme Court, Kings County (Leone, J.), dated April 17,1980, as (a) dismissed the complaint and (b) granted defendant’s motion for summary judgment on his first counterclaim, to the extent of permitting defendant to file a general claim against the assignor’s estate for a specified sum, and (2) the defendant cross-appeals from so much of the same order as denied his motion for summary judgment on his third counterclaim. Order reversed insofar as appealed from, on the law, without costs or disbursements, and defendant’s motion to dismiss the complaint and for summary judgment is denied. The record discloses issues of fact which preclude the granting of summary judgment. Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.